Citation Nr: 0728736	
Decision Date: 09/13/07    Archive Date: 09/25/07

DOCKET NO.  05-04 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for residuals of fuel and 
vapor intoxication, to include residuals of a post-service 
motorcycle accident.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1980 to March 
1983.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In his February 2005 substantive appeal, the veteran 
requested a Travel Board hearing before a Veterans Law Judge.  
On the day of the scheduled April 2007 hearing, VA received a 
written notice from the veteran's claims officer stating that 
the veteran would be unable to attend his personal hearing 
due to his incarceration.  A few days later, the veteran 
submitted a written statement requesting that his hearing be 
rescheduled.  It is a basic principle of veterans' law that 
the Board shall decide an appeal only after affording the 
claimant an opportunity for a hearing.  38 U.S.C.A. § 7104 
(West 2002).  The veteran has requested that VA contact his 
representative in order to arrange for a personal hearing.  
Therefore, this case is remanded so that the veteran's 
hearing may be rescheduled.

Accordingly, the case is REMANDED for the following action:

The AMC should contact the veteran and his 
representative, the Wisconsin Department 
of Veterans Affairs, to reschedule a 
hearing before a Veterans Law Judge in 
accordance with applicable law.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).

_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




